DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1, 10, 15, 18, 20, 22, and 24 are pending.  Claims 1 and 15 are amended, claims 21 and 23 are cancelled without prejudice or disclaimer.  Claim 24 has been newly added.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/21 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, pg. 6-10, filed 8/26/21, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1, 10, 15, 18, 20, 22, and 24 under 35 USC 101 has been withdrawn. 
Applicant’s arguments, see Remarks, pg. 10-13, filed 8/26/21, with respect to claims 1, 10, 15, 18, 20, 22, and 24 have been fully considered and are persuasive.  The rejections of claims 1, 10, 15, 18, 20, 22, and 24 under 35 USC 103 have been withdrawn. 
Applicant's arguments filed 8/26/21, with respect to the rejection under 35 USC 112(a) have been fully considered but they are not persuasive.  The Applicant’s representative argues that the see Final Rejection, pg. 6-7.  As previously noted, the Specification merely provides general statement that the feeling estimation unit receives information from sensor data and may estimate “a degree of activity, a degree of happiness, a degree of excitement or the like in the predetermined region on the basis of density, a rate of smiling persons, and a rate of persons who have positive feelings, or the like” (see 0062) and “feeling states are considered to be summarized from a macro-perspective (there are cases in which a degree of activity or a degree of excitement in the entire predetermined region is provided as the feeling information)” (see 0065).  To satisfy the written description requirement, the Specification must provide the particular algorithm and/or necessary steps of how the inventor achieves the claimed subject matter by described “a feeling estimation unit”.  As stated in MPEP 2161.01, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the invent intends to achieve the claimed function to satisfy the claimed function to satisfy the written description requirement (see MPEP 2161.01 – citing Vasudevan Software Inc., v. MicroStrategy, Inc., 782 F.3d 671, 681-683, USPQ2d 1349, 1356, 1357 (Fed Cir. 2015).  In this instance, the Specification discloses a feeling estimation unit to perform the claimed subject matter to record and store the feeling information but does not provide the particular algorithm of .   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 15, 18, 20, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession see ‘720, 0044-0045, 0061-0062, 0065).   For instance, the Specification provides general statement such as the feeling estimation unit receives information from sensor data and may estimate “a degree of activity, a degree of happiness, a degree of excitement or the like in the predetermination region on the basis of density, a rate of smiling persons, and a rate of persons who have positive feelings, or the like” and “feeling states are considered to be summarized from a macro-perspective (there are cases in which a degree of activity or a degree of excitement in the entire predetermined region is provided as the feeling information)” but does not adequately describe how the feeling estimate unit performs how the sensor data is transformed into the estimation of “a collective degree of activity and/or excitement for all users” that is used to change a frequency of appearance of a game content to perform the claimed function to increase of the frequency of appearance of the game content associated with the predetermined region (see ‘720 -0061-0062, 0065).   Stated differently, the Specification fails to disclose the necessary steps and/or particular algorithm of the feeling estimation unit in order for one of ordinary skill in the art to understand how the inventor intended to achieve the claimed subject matter.  As discussed in MPEP 2161.01, an algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (see MPEP 2161.01 I). However, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the claimed function to satisfy the written description requirement (see MPEP 2161.01 – citing Vasudevan Software, Inc. v. MicroStrategy, Inc. 782 F.3d 671, 681-683, USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)).  In the instant application, the general statements do not describe in sufficient detail how the inventor intends to perform the function of estimating the feelings of the user on the basis of information related to a feeling of a user who is present in a predetermined region.  For at least these reasons, the Specification does not show possession of the claimed invention to satisfy the adequate written description requirement (see MPEP 2161.01 I).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715